     Case 2:13-cr-00008-WFN      ECF No. 4627     filed 09/21/21   PageID.36875 Page 1 of 2


                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT

 1                                                                       EASTERN DISTRICT OF WASHINGTON



 2                                                                       Sep 21, 2021
                                                                              SEAN F. MCAVOY, CLERK
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7    UNITED STATES OF AMERICA,
                                                      No.    2:13-CR-0008-WFN-15
 8                               Plaintiff,
 9          -vs-                                      ORDER DENYING MOTION
                                                      FOR REDUCED SENTENCE
10    DAVID EMILE COLBERT,
11                               Defendant.
12
13         Pending before the Court is Defendant's Motion for Reduced Sentence.                           ECF
14   No. 4610. The Government agrees that he has exhausted his claim with the Bureau of
15   Prisons [BOP].
16         Defendant must demonstrate that "(i) extraordinary and compelling reasons warrant
17   such a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
18   in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has
19   been made by the Director of the Bureau of Prisons that the defendant is not a danger to the
20   safety of any other person or the community, as provided under section 3142(g)." 18 U.S.C.
21   § 3582(c)(1)(A).     As Defendant is not over 70 years old, he must demonstrate that
22   extraordinary and compelling reasons warrant reduction.
23         Defendant has not demonstrated extraordinary or compelling reasons warranting a
24   sentence reduction. Although Defendant suffers from pre-existing conditions that put him
25   at increased risk of serious illness or death from COVID-19, he declined the COVID-19
26   vaccine when presented with the opportunity to protect himself. The Government notes that
27   he did accept the influenza vaccine which suggests that his decision not to take the
28   COVID-19 vaccine was not based on allergy or other medical reasons.


     ORDER - 1
     Case 2:13-cr-00008-WFN        ECF No. 4627   filed 09/21/21   PageID.36876 Page 2 of 2




 1              Though the Court recognizes that multiple credible reports suggest that the BOP's
 2   early COVID-19 response had not successfully prevented the spread, the BOP has rolled out
 3   the vaccine to prisoners and has enacted measures to protect prisoners from serious illness
 4   or death caused by COVID-19. The danger of contracting COVID-19 does not constitute an
 5   extraordinary or compelling reason on its own.
 6              Defendant's criminal history suggests he likely would not pose a danger to the
 7   community, though he does have a concerning history of firearm possession including
 8   during the offense of conviction. Defendant has not demonstrated extraordinary or
 9   compelling reasons supporting his release. The Court has reviewed the file and motion and
10   is fully informed.
11   Accordingly,
12              IT IS ORDERED that:
13              1. Defendant's Amended Motion to Reduce Sentence Under 18 U.S.C. § 3582(c)
14   (1)(A), filed June 8, 2021, ECF No. 4610, is DENIED.
15              2. The Government's Motion to Seal, filed July 13, 2021, ECF No. 4621, is
16   GRANTED.
17              3. Defendant's Motion for Compassionate Release, filed September 8, 2020, ECF
18   No. 4555, is DENIED.
19              The District Court Executive is directed to file this Order and provide copies to
20   counsel.
21              DATED this 21st day of September, 2021.
22
23                                                   WM. FREMMING NIELSEN
24   09-20-21                                 SENIOR UNITED STATES DISTRICT JUDGE
25
26
27
28


     ORDER - 2
